Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juneko Jackson on 16 April 2021.

The application has been amended as follows: 

Claim 10, 1st and 2nd paragraphs: 
A control method for controlling the 
	monitoring the operating state of the utility grid;

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-10, as filed with preliminary amendment 31 July 2018 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a microgrid system having storage battery, energy storage converter with voltage processing main circuit and control circuit, monitoring circuit, controllable switch, utility grid, and alternating current bus, arranged and operated as recited, having the specific converter control circuit "comprising an outer voltage loop unit, a mode switching switch, and an inner current loop unit; wherein a first input end of the inner current loop unit is connected to an output end of the energy storage converter, to receive an output current feedback value of the energy storage converter, a second input end of the inner current loop unit is connected to a fixed end of the mode switching switch, an output end of the inner current loop unit is connected to the main circuit, and a first contact of the mode switching switch is configured to receive a specified inner current loop current value; wherein a first input end of the outer voltage loop unit is connected to the output end of the energy storage converter, to receive an output voltage feedback value of the energy storage converter, a second input end of the outer voltage loop unit is configured to receive a specified outer voltage loop voltage value, a third input end of the outer voltage loop unit is connected to the utility grid through the controllable switch, to receive a utility grid current value, a fourth input end of the outer voltage loop unit is configured to receive the specified inner current loop current value, an output end of the outer voltage loop unit is 
The closest prior art of record appears to be Rivera (US2011/0317460) which teach that it is generally known in the prior art to have microgrid with battery connected via controlled converter with AC bus and load that can operate in either grid-connected or island mode. Rivera discloses similar converter control circuits which can operate for constant power control in grid-connected mode and constant voltage and frequency in island mode, also having inner 
Claims 2-10 are allowed for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836            

/HAL KAPLAN/Primary Examiner, Art Unit 2836